DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on March 16th 2022 and October 12th 2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 10-13, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mozdzierz et al. (US 2018/0360460; “Mozdzierz”).
Regarding claim 10, Mozdzierz discloses a surgical device (Fig. 1) including:
a handle assembly (100) including a controller (143) and a motor (152, 154, 156; para. [0208]-[0210]); 
an adapter assembly (200) including:
a tubular housing (206) having a proximal end portion configured to couple to the handle assembly (100; Fig. 1) and a distal end portion (Fig. 24); and
an actuation assembly (274) configured to couple to the motor (152; para. [0224]); 
a reload (400) configured to couple to the distal end portion of the adapter assembly (200; Fig. 1); and 
an anvil assembly (510) including an anvil head (512) pivotally coupled to an anvil shaft (514; para. [0349]), the anvil assembly (510) configured to couple to the actuation assembly (274) and the reload (400; Fig. 1), wherein the controller (147) is configured to control the motor (152; para. [0357]) to actuate the actuation assembly (274) to move the anvil assembly (510) in a distal direction for a distance that is sufficient for the anvil head (512) to pivot relative to the anvil shaft (para. [0370], [0396], [0398]).
Regarding claim 11, Mozdzierz discloses wherein the anvil assembly (510) includes a plurality of first splines disposed on the anvil shaft (514; Figs 73, 74) and the reload (400) includes a plurality of second splines (416; Fig. 67).
Regarding claim 12, Mozdzierz discloses wherein upon coupling of the anvil assembly (510) to the reload (400), the plurality of first splines interface with the plurality of second splines (416; Fig. 71).
Regarding claim 13, Mozdzierz discloses wherein the controller includes a memory (141) storing a plurality of distance values (para. [0396]).
Regarding claim 18, Mozdzierz discloses a surgical device (Fig. 1) including:
a tubular housing (206) having a proximal end portion and a distal end portion (Fig. 24); and an actuation assembly (274);
an anvil assembly (510) including an anvil head (512) pivotally coupled to an anvil shaft (514; para. [0349]), the anvil assembly (510) configured to couple to the actuation assembly (274);
a reload (400) configured to couple to the distal end portion of the tubular housing (206; Fig. 1), the reload (400) including a storage device (405; para. [0360]) storing a dimension value of one of the reload (400) or the anvil head (512; para. [0360], [0396]); and 
a handle assembly (100) configured to couple to the proximal end portion of the tubular housing (206; Fig. 1), the handle assembly (100) including:
a motor (152, 154, 156) configured to move the actuation assembly (274; para. [0208]-[0213]); 
a memory (141) storing a plurality of distance values (para. [0396]); and
	a controller (143, 147) configured to:
access the storage device (405) to read the dimension value (para. [0396]); and
		control the motor (152; para. [0357]) to actuate the actuation assembly (274) to move the anvil assembly (510) in a distal direction for a distance corresponding to the dimension value (para. [0357]), thereby pivoting the anvil head (512) relative to the anvil shaft (514; para. [0357]).
Regarding claim 19, Mozdzierz discloses wherein the anvil assembly (510) includes a plurality of first splines disposed on the anvil shaft (514; Figs 73, 74) and the reload (400) includes a plurality of second splines (416; Fig. 67).
Regarding claim 20, Mozdzierz discloses wherein upon coupling of the anvil assembly (510) to the reload (400), the plurality of first splines interface with the plurality of second splines (416; Fig. 71).
Regarding claim 21, Mozdzierz discloses a method for controlling a surgical device, the method comprising:
accessing a storage device (405) of a reload (400; para. [0396]), the storage device (405) storing a dimension value of one of the reload (400) or an anvil head (para. [0360], [0396]);
controlling a motor (152) to move an actuation assembly (274) coupled to an anvil assembly (510) including an anvil head (512) pivotally coupled to an anvil shaft (514; para. [0357]); and
moving the anvil assembly (510) in a distal direction for a distance corresponding to the dimension value, thereby pivoting the anvil head (512) relative to the anvil shaft (514; para. [0357], [0396]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mozdzierz et al. (US 2018/0360460; “Mozdzierz”).
Regarding claim 14, Mozdzierz discloses wherein the reload (400) includes a storage device (405) storing a diameter of one of the reload or the anvil head (para. [0396]).
Mozdzierz fails to disclose storing a radius of the reload or the anvil head.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to store the radius since it was known in the art to store the diameter, and the calculation from diameter to radius requires a reduction by half.
Regarding claim 15, Mozdzierz discloses wherein the controller is configured to access the storage device (405) to read the diameter (para. [0396], [0064]).
Mozdzierz fails to disclose reading the radius.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to read the radius since it was known in the art to read the diameter, and the calculation from diameter to radius requires a reduction by half.
Regarding claim 16, Mozdzierz discloses wherein the controller is configured to select one distance value from the plurality of distance values based on the diameter (para. [0370], [0396]).
Mozdzierz fails to disclose selecting one distance value from the plurality of distance values based on the radius.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select one distance value from the plurality of distance values based on the radius since it was known in the art to select the diameter, and the calculation from diameter to radius requires a reduction by half.
Regarding claim 17, Mozdzierz discloses wherein the controller is configured to control the motor based on the selected distance value (para. [0358], [0371], [0390]).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/         Examiner, Art Unit 3731